MEMORANDUM OF DECISION.
Robert “Bubba” Goyette appeals from his conviction by a Superior Court jury (Androscoggin County) of Class C burglary, 17-A M.R.S.A. § 401 (1983), and Class E theft, id. § 353. Goyette fails to establish any abuse of discretion by the presiding justice in permitting the State to introduce under M.R.Evid. 609 evidence of three prior convictions solely for the purpose of impeaching Goyette’s credibility as a witness. See State v. Hanscome, 459 A.2d 569, 572-73 (Me.1983). Goyette also fails in his argument based on a claimed inconsistency between Goyette’s guilty verdict and the not guilty verdict given by the same jury to his codefendant tried along with him; the evidence implicating Goyette differed in significant respects from that implicating his codefendant.
The entry is:
Judgment affirmed.
All concurring.